— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Board of Education of the City of New York rejecting petitioner’s bid on a contract for roofing rehabilitation, petitioner appeals from a judgment of the Supreme Court, Kings County (Pino, J.), dated July 6, 1982, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. The respondent board of education solicited bids on a contract for roofing rehabilitation at Hillcrest High School in Queens and petitioner submitted the second lowest bid. The lowest bidder was disqualified about seven months after the bids were opened, and the board, without notifying petitioner, awarded the contract to respondent Signet Construction Co. Petitioner learned in October, 1981 that it had been by-passed and informed the director of contracts for the board of education of the error. The board acknowledged the error, but subsequently rejected petitioner’s bid on the ground it did not conform to specifications. The instant proceeding for article 78 relief was properly dismissed since it became moot when the work on the *663contract had substantially been completed. Weinstein, J. P., Gulotta, Niehoff and Rubin, JJ., concur.